The complaint alleges that plaintiff recovered a judgment against defendants Irving Nash and Annie Nash on which there is now due and owing $12,614.78 and interest. That shortly after the summons and complaint in that action had been served on said defendants, Irving Nash changed the beneficiary of three policies of insurance on his life, owned and held by him, from defendant Annie Nash to defendant Sylvia D. Nash, in fraud of creditors of Irving Nash and Annie Nash, and particularly the plaintiff herein. Plaintiff seeks to set aside the change of beneficiary and to reach the proceeds of these policies. Order granting motion of defendants-respondents to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action, and the judgment entered thereon, dismissing the complaint on the merits, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.